Title: Draft of a Message to Congress, [ca. 31 May] 1812
From: Madison, James
To: Congress


[ca. 31 May 1812]
Ever since the peace of Independence the B. G. instead of regarding the U. S. with the friendly eye which was required by justice magnaminity [sic] & true policy, has yielded to an embarassing mortification at their success & an unworthy jealousy of their commerce. Her delay to send an Ambass. Her monopolizing regulations of navigation, among the proofs.
It was not however, untill the war in which she joined the associated powers of Europe, agst. the French revolution that she commenced an open infracture of our rights as an Independent Nation. Under a pretext as novel as unjust, she issued her Orders of June 1793, prohibiting the Trade of the U. S. as a neutral & Indept. nation, with the Fr Domn. in this great staple.
The remonstrances agst. this incontestible violation of the L. of N. were without effect: so far from it, that that order was followed by others of 1794; ⟨&ca?⟩ and these by others of ⟨Novr?⟩ 1796, having the effect &c. In aggravation both of the principle and of the injury, the orders went into operation, so long before they were promulgated, so as to be a complete surprize & snare, to the neutral commerce invaded by them.
As these wrongs were made the subject of a Conventional provision; tho involving serious sacrifices on the part of the U. S. it would have best accorded with the dispositions & views of the U. S. to have allowed them to have passed into oblivion; if the spirit & principles which had been the source of them had not survived the epoch, & even the war during which the wrongs in question were committed.
Unhappily this was not the case. The ensuing war which commenced in 1803 was marked with an Order which renewed a ground of capture, always contested as a violation of neutral right, & comprizing a new ⟨ingredient?⟩ never before introduced by the pretensions of G. B.
